                   LEE LITIGATION GROUP, PLLC
                          148 West 24th Street, eighth Floor
                                  New York, NY 10011
                                    Tel: 212-465-1180
                                    Fax: 212-465-1181
                               info@leelitigation.com

WRITER’S DIRECT:      212-465-1188
                      cklee@leelitigation.com
                                                                            September 14, 2020
Via ECF
The Honorable Arlene R. Lindsay , U.S.M.J.
United States District Court
Eastern District of New York
814 Federal Plaza,
Central Islip, New York 11722

               Re:    Allen v. Lodging Solutions, LLC., et al.
                      Case No. 2:20-cv-00859

Dear Judge Lindsay,

        We represent the Plaintiff. We write, jointly with Defendant, to advise the Court that the
parties have not settled this matter. The parties have elected to pursue private mediation. The
parties further respectfully request that they be permitted to file a status report on December 15,
2020 to apprise the Court of the status of mediation.

Respectfully submitted,

/s/ C.K. Lee
C.K. Lee, Esq.
LEE LITIGATION GROUP, PLLC
148 West 24th Street, Eighth Floor
New York, NY 10011
(212) 465-1188
Counsel for Plaintiff, FLSA Collective
Plaintiffs and the Class
